DETAILED ACTION
Notice to Applicant
In response to the communication received on 08/04/2021, the following is a Final Office Action for Application No. 16866614.  Examiner notes that Applicant states that a Terminal Disclaimer is to be filed for this application in an effort to obviate the Double Patenting rejection.  Examiner maintains the rejection until a Terminal Disclaimer is filed.  

Status of Claims
Claims 46-66 are pending.
Claims 1-45 are cancelled. 
Claims 46-66 are new. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments
Applicant’s amendments have been fully considered. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection, as necessitated by amendment.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 46-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10032180. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite substantially similar limitations as follows: accessing, from a database, a predicted demand for at least one promotion tuple, for a specified time period, wherein the predicted demand is representative of an estimated number of units to be sold during the specified time period, and wherein the promotion tuple comprises .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 46-66 are rejected under 35 U.S.C. 103 as being unpatentable over Niessen et al. (US 20080154654 A1) hereinafter referred to as Niessen in view of Ives (US 20070067267 A1) hereinafter referred to as Ives in further view of Satyavolu et al. (US 20120053987 A1) hereinafter referred to as Satyavolu.   

Niessen teaches:
Claim 46.  A comprising: 
capturing user search data from a user device, the user search data captured during an interaction between the user device and a promotion and marketing service website or application, wherein the capturing of the user search data comprises receiving information via an input at a user interface displayed on the user device and extracting at least location specific data and a category or sub-category data from the information received via the input, wherein the user search data is captured from browsing activity and character input, wherein the browsing activity includes icon selection, navigation of a hierarchal structure presented as the promotion and marketing service website or application, and wherein the at least location specific data is a location of the user device  (¶0104 Recommendations may also be made based primarily on consumer transaction information. A customer may make a purchase from a particular merchant. Data mart 304 may then be searched to determine other customers who also made a purchase from the same merchant. Once these additional customers are identified, their transaction data can be analyzed to determine a set of merchants most often used by those additional customers. The original customer may then be targeted by the set of merchants. For example, if a customer makes a purchase at a particular restaurant, other customers who made purchases at the same restaurant are identified. The most popular restaurants in the same location that the original customer might enjoy can be ranked based on the additional customer transaction information. The original customer can then be targeted with offers from those additional restaurants.¶0157 A pre-determined or customized number of emails can be sent to each CM per day outlining restaurants that match search criteria set by CM 1306 for up to any time in the near future (e.g. next 5 days).)
storing, in a user search data database, the user search data with other user search data, the other user search data captured from one or more other user devices (¶0158 The digest can further be customized based on a particular cuisine or geographical area that CM 1306 chooses to dine in. If there is a tie between various restaurants for a particular search criteria entered by CM 1306, CM 1306 can decide on further criteria to eliminate the tie.); 
calculating, via a processor, a real-time demand using data stored in the user search data database, wherein the calculation of the real-time demand comprises: generating an identification pair for the user search data, the identification pair comprising a first classification and a second classification, the first classification identifying at least a category of promotion, and the second classification identifying a location identified by the location specific data (¶0012 According to further embodiments of the invention, the marketing of discounts is customized based on cardholder shopping patterns, cardholder preferences, and/or demographics. Instead of offering broad-based discounts to everyone via direct or outbound marketing, this system and method enables merchants to instead reach consumers who, via their own search methods or their preferences, indicate potential interest. Using pricing as a lever, the cardholders with specific explicitly stated or implicitly revealed preferences are targeted to shift demand from peak ; and 
distributing the real-time demand to multiple hyper-locations within the location identified by the location specific data, multiple sub-categories among the category of the promotion, and multiple price points; and determining, via the processor, the real time demand on a per category or sub-category, per location or hyper-location, and per price range basis (¶0010 Customer demand can be predicted at the micro-segment level to establish pricing that maximizes the return on fixed investment for the merchant. The demand patterns of a merchant can also be analyzed to determine periods of excess inventory of the merchant. For low-demand periods and/or low-demand locations, selected cardholders may be offered discounts to particular merchants. ¶0069 Some merchants have very little excess inventory, and thus may not need to target customers for discounted business. In some cases, it may be desired to target existing customers to shift demand from peak periods and locations to non-peak period and locations, such as when the demand for a good or service is greater than the inventory at a particular time or location. ¶0138 When merchant 1302 is first enrolled, merchant 1302 submits merchant profile information that can be used for preference matching and financial settlement. The information specific to merchant 1302 may include, for example and without limitation, restaurant authentication information, the merchant's name, the merchant's SE number, the merchant's address, contact information for the merchant, the address of the merchant's website, hours of operation of the merchant, a descriptive profile of the merchant, the merchant's geography, and the merchant's cuisine and type of dining. This information may be stored in a SE profile database 2105. The SE profile database may also include third party information, such as a rating and/or review of the merchant, the merchant's price point, or a map of the merchant's location.).
Although not explicitly taught by Niessen, Ives teaches in the analogous art of managing the display of sponsored links together with search results in a search engine system: 
storing, in a user search data database, the user search data with other user search data, the other user search data captured from one or more other user devices (¶0099 The query server is connected to a database that stores detailed device profile information, including information on the device screen size, device capabilities and in particular the capabilities of the browser or microbrowser running on that device. The database may also store individual user profile information, so that the service can be personalised to individual user needs. This may or may not include usage history information ¶0103 The transcoding server is like the query server connected to a database of mobile device profile information. In embodiments this may be the same database, shared between these two servers. The transcoding server is used to mediate the display of information between advertiser web sites and mobile users' devices, in those circumstances where there is a mismatch between the formatting of the web site content and the format handling capabilities of the specific microbrowser application running on the mobile device ¶0280 A user enters a query into the mobile device (in principle the query could be entered elsewhere such as a desktop computer, for sending results to the mobile device).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the managing the display of sponsored links together with search results in a search engine system of Ives with the system for restaurant yield management portal of Niessen for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Niessen ¶0009 teaches that it is desirable to have a system that sends out offers to targeted consumers based on consumer preferences; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Niessen ¶0010 teaches customer demand can be predicted at the micro-segment level to establish pricing that maximizes the return on fixed investment for the merchant., and Ives ¶0103 teaches a transcoding server; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Niessen at least the above cited paragraphs, and Ives at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the managing the display of sponsored links together with search results in a search engine system of Ives with the system for DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).
Although not explicitly taught by Niessen in view of Ives, Satyavolu teaches in the analogous art of spend pattern analysis: 
 the user search data captured during an interaction between the user device and a promotion and marketing service website or application, wherein the capturing of the user search data comprises receiving information via an input at a user interface displayed on the user device and extracting at least location specific data and a category or sub-category data from the information received via the input (¶0152 The NLP technology may match offers with relevant and targeted transactions. For example, if a transaction statement is not clear, the system may get details about the purchases using the NLP technology. The details may include, but are not limited to, merchant, location of the store, and amount spent. ¶0193 Transaction data may be augmented with third party data in order to improve the matches…merchant data may be accessed using a third party data source and used to improve targeting to the user. For example, a restaurant may be searched on YELP.COM to obtain information about the type of cuisine offered, type of atmosphere, price range and the like. These data may be used as factors in the system's match of a savings opportunity to a user. The 3.sup.rd party data may or may not be displayed to the user along with the savings opportunity. Continuing with the example, if the restaurant was determined to be a family-friendly place, a savings opportunity at the restaurant may not be matched to a person who has been inferred to be single/dating based on transactions for flowers and higher-end restaurants.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the spend pattern analysis of Satyavolu with the enhanced system for restaurant yield management portal of Niessen in view of Ives for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Niessen ¶0009 teaches that it is desirable to have a system that sends out offers to targeted consumers based on consumer preferences; 

(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Niessen in view of Ives at least the above cited paragraphs, and Satyavolu at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the spend pattern analysis of Satyavolu with the enhanced system for restaurant yield management portal of Niessen in view of Ives.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Niessen teaches:
Claim 47.  The method of Claim 46, wherein the first classification is generated by: normalizing the user search data, supplying the normalized user search data to a classifying model as attribute data, wherein the classifying model is a trainable classifier adapted based on a training data set of exemplary data representing exemplary terms previously determined to be semantically related to particular categories (¶0012 According to further embodiments of the invention, the marketing of discounts is customized based on cardholder shopping patterns, cardholder preferences, and/or demographics. Instead of offering broad-based discounts to everyone via direct or outbound marketing, this system and method enables merchants to instead reach consumers who, via their own search methods or their preferences, indicate potential interest. Using pricing as a lever, the cardholders with specific explicitly stated or implicitly revealed preferences are targeted to shift demand from peak periods or locations to non-peak periods or locations, and to increase the non-peak demand by location as well as time period. ¶0084 In step 810, the customer list is sorted by, for example, latest sub-period first, with money spent, number of transactions, profitability (when available), transactions during low demand, transactions during high demand, and physical distance from the merchant .

Niessen teaches:
Claim 48.  The method of Claim 46, further comprising: calculating a predicted demand for at least one promotion tuple, for a specified time period, wherein the predicted demand is representative of an estimated number of units to be sold during the specified time period, and wherein the promotion tuple comprises information indicative of a category or sub-category, a location, and a price range, wherein the predicted demand is calculated by: generating a virtual promotion, wherein the virtual promotion comprises a combination of a category or sub-category, a location, and a price range; calculating a probability that a particular consumer would buy the virtual offer in a predetermined time period, wherein the probability is generated at least based on historical data related to the particular consumer and one or more related consumers; determining an estimated number of units to be sold for the virtual offer as a function of at least the probability, the estimated number of units representing the predicted demand (¶0064 Merchant data includes, for example and without limitation, the location of the merchant, the merchant's industry, and the amount of inventory moved by the merchant at various days, times, and locations. Customer data includes, for example and without limitation, the types of services and products the customer uses, the merchants the customers usually purchase from, as well as spend habits and spend capacity of the customers. ¶0080 The algorithm considers the most probable set of customers who may be targeted for increasing the inventory turnover for a particular merchant or class of merchants. Hence, it uses a list that begins with existing high spending/highly profitable consumers of the merchant and progressively includes more consumers depending on the merchant desire for increased demand or depth of inventory. FIG. 8 is a flowchart of a method 800 for processing data according to an exemplary concentric circles algorithm. In step 802, a subset of all the transactions for the given merchant and/or location going back as far as possible (for example, a period of 12 months if available, but preferably 3-5 years if system resources available are adequate to handle the processing load) is identified. This identifies a subperiod, such as days, months, seasons, etc.).

Niessen teaches:
Claim 49.  The method of Claim 46, wherein the calculation of the real-time demand further comprises: identifying a benchmark conversion rate; comparing the real time demand to the benchmark conversion rate to set a modified real time demand that identifies a quantity of units that would have been purchased had the units been available; identifying an actual purchase quantity; and modifying the real time demand, wherein the real time demand is equal to the actual purchase quantity subtracted from the modified real time demand (¶0063 Cardholder data 106 is known because of the relationship between the network owner and many cardholders. When a cardholder enters into a transaction with a merchant, such as by swiping a transaction instrument through a card reader, information about that purchase is added to transaction data 108. Merchant data 104, customer data 106, and transaction data 108 need not be obtained from a closed loop network, but may be obtained from alternate sources, such as from corporate records, from information received directly from customers and merchants, or through purchase of the information from external sources ¶0070 In the restaurant example, certain high-end restaurants may be in such high demand that they do not suffer from a lack of reservations during specific times. FIG. 4A is a chart showing the demand for an example high-demand Restaurant #1. As shown, the demand for Restaurant #1 is fairly even, and there are no real periods of low demand. Other merchants may have periods of low demand and could benefit by offering discounts to customers willing to purchase their products or services during those low demand periods. These merchants may be identified using a merchant demand pattern algorithm. Such an algorithm analyzes the merchant data to determine, for example, the dates and times that the merchant posts the most and/or least revenue. The algorithm may also compare similar establishments with a similar customer base and/or similar locations to identify demand patterns).
Although not explicitly taught by Niessen, Ives teaches in the analogous art of managing the display of sponsored links together with search results in a search engine system: 
benchmark conversion rate (¶0010 forecasting a response rate for a sponsored link associated with said at least one keyword using said records of search requests using said at least one keyword and responses to sponsored links included with search results provided in response to said search requests; adapting said forecast response rate dependent upon a total demand for sponsored links associated with said at least one keyword as determined from said request received from said advertiser and one or more said requests from one or more other said advertisers; responding to said advertiser request using said adapted forecast response rate; determining an adapted forecast 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the managing the display of sponsored links together with search results in a search engine system of Ives with the system for restaurant yield management portal of Niessen for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Niessen ¶0009 teaches that it is desirable to have a system that sends out offers to targeted consumers based on consumer preferences; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Niessen ¶0010 teaches customer demand can be predicted at the micro-segment level to establish pricing that maximizes the return on fixed investment for the merchant., and Ives ¶0103 teaches a transcoding server; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Niessen at least the above cited paragraphs, and Ives at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the managing the display of sponsored links together with search results in a search engine system of Ives with the system for restaurant yield management portal of Niessen.  The rationale to support a conclusion that the claim would have been DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Although not explicitly taught by Niessen, Ives teaches in the analogous art of managing the display of sponsored links together with search results in a search engine system: 
Claim 50.  The method of Claim 48, the method further comprising: determining, via the processor, a total demand, on a per category or sub-category, per location or hyper-location, and per price range basis by summing the predicted demand and the real time demand (¶0010 forecasting a response rate for a sponsored link associated with said at least one keyword using said records of search requests using said at least one keyword and responses to sponsored links included with search results provided in response to said search requests; adapting said forecast response rate dependent upon a total demand for sponsored links associated with said at least one keyword as determined from said request received from said advertiser and one or more said requests from one or more other said advertisers; responding to said advertiser request using said adapted forecast response rate; determining an adapted forecast response rate for each of said one or more other advertisers; providing said adapted forecast response rates to said one or more other advertisers; establishing a balance of total demand for responses to a said sponsored link associated with said at least one keyword and predicted supply of said responses ¶0018 The establishing of a balance of total demand with predicted supply preferably comprises repeatedly receiving modified offer amounts from one or more of the advertisers and then providing adapted forecast rates to each of the advertisers requesting display of a sponsored link.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the managing the display of sponsored links together with search results in a search engine system of Ives with the system for restaurant yield management portal of Niessen for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Niessen ¶0009 teaches that it is desirable to have a system that sends out offers to targeted consumers based on consumer preferences; 

(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Niessen at least the above cited paragraphs, and Ives at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the managing the display of sponsored links together with search results in a search engine system of Ives with the system for restaurant yield management portal of Niessen.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Niessen teaches:
Claim 51.  The method of Claim 46, wherein the first classification is derived from captured browsing activity and text input and the second classification is derived from any of global positioning system (GPS) data indicative of a location from the user device, character input indicative of the location of the user device, or profile data associated with the user device indicative of the location of the user device (¶0012 this system and method enables merchants to instead reach consumers who, via their own search methods or their preferences, indicate potential interest. Using pricing as a lever, the cardholders with specific explicitly stated or implicitly revealed preferences are targeted to shift demand from peak periods or locations to non-peak periods or locations, and to increase the non-peak demand by location as well as time period. Merchants can thereby target offers to potential customers with the highest potential interest in their restaurants, helping them to generate incremental business at lower cost relative to broad-based promotions. Cardholders also benefit, as they have the option of buying goods and/or services that fit their preferences at a discounted price.).


Claim 52.  The method of Claim 46, wherein the distribution of the real-time demand among the multiple hyper-locations, multiple sub-categories, and multiple price points is performed in accordance with a current distribution of units among the multiple hyper-locations, the multiple sub-categories, and the multiple price points within the high level location and the category or sub-category (¶0195 The restaurant yield management portal serves as a real time targeted marketing platform providing both the merchant's and the CM's ability to sell and purchase perishable and non-perishable inventory in a real time environment on a periodic basis).

As per claims 53-59 and 60-66, the computer program product and apparatus tracks the method of claims 46-52 and 46-52, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 46-52 and 46-52 are applied to claims 53-59 and 60-66, respectively.  Niessen discloses that the embodiment may be found as a computer program product and apparatus (Fig. 3, 11, 12 and 21).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 5712723955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS GILLS/Primary Examiner, Art Unit 3623